Citation Nr: 0920345	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred between June 4, 2007, and June 8, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from November 
1966 to December 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 
decision by the Department of Veterans Affairs Medical Center 
(VAMC) in Ann Arbor, Michigan.  

The appeal is REMANDED to the VA Medical Center in Ann Arbor, 
Michigan.  VA will notify the appellant if further action is 
required.


REMAND

The issue in this case is entitlement to payment or 
reimbursement for private medical expenses incurred between 
June 4, 2007, and June 8, 2007.  In a letter received by the 
RO in November 2000, the Veteran elected DAV as his 
representative.  There is no evidence indicating that the 
Veteran has withdrawn his election of DAV as his 
representative.  However, as it relates to the current issue 
on appeal, DAV has not been acknowledged as the Veteran's 
current representative and the relevant documentation, 
including the statement of the case, has not been provided to 
DAV.

Therefore, upon remand, the Agency of Original Jurisdiction 
(AOJ) should supply the Veteran's representative with a copy 
of the Statement of the Case and provide the representative 
with an opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

1. Send a copy of the most recent 
statement of the case to the Veteran's 
representative, currently DAV, and afford 
the representative all necessary 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




